     Case 2:19-cv-01589-KJM-EFB Document 40 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH WAYNE PARKS,                                No. 2:19-cv-1589-KJM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    SALAHUDDIN ABDUR-RAHMAN, et
      al.,
15
                          Defendants.
16

17

18           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

19   U.S.C. § 1983. He again requests that the court appoint counsel. As plaintiff has been previously

20   informed (ECF No. 31), district courts lack authority to require counsel to represent indigent

21   prisoners in section 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989).

22   In exceptional circumstances, the court may request an attorney to voluntarily to represent such a

23   plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991);

24   Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether

25   “exceptional circumstances” exist, the court must consider the likelihood of success on the merits

26   as well as the ability of the plaintiff to articulate his claims pro se in light of the complexity of the

27   legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Having considered

28   those factors, the court still finds there are no exceptional circumstances in this case.
                                                          1
     Case 2:19-cv-01589-KJM-EFB Document 40 Filed 08/10/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for appointment of
 2   counsel (ECF No. 37) is denied.
 3   DATED: August 10, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
